United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-2148
                     ___________________________

                                Joseph Langdon

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

         Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Jonesboro
                                ____________

                       Submitted: December 17, 2013
                         Filed: December 30, 2013
                               [Unpublished]
                               ____________

Before WOLLMAN, BYE, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Joseph Langdon appeals the district court’s1 order affirming the denial of
disability insurance benefits. Upon de novo review, see Van Vickle v. Astrue, 539
F.3d 825, 828 & n.2 (8th Cir. 2008), we find that the reasons the administrative law
judge (ALJ) gave for discounting the residual functional capacity (RFC) opinion of
treating physician Stacey Noel were valid. See McDade v. Astrue, 720 F.3d 994,
999-1000 (8th Cir. 2013) (treating physician’s opinion that applicant is unable to
work involves issue reserved for Commissioner, and is not type of medical opinion
which is entitled to controlling weight; treating physician’s conclusory statement does
not deserve controlling weight); Renstrom v. Astrue, 680 F.3d 1057, 1064 (8th Cir.
2012) (treating physician’s opinion does not automatically control as record must be
evaluated as whole); Perkins v. Astrue, 648 F.3d 892, 899 (8th Cir. 2011) (it is
permissible for ALJ to discount opinion that is inconsistent with physician’s own
treatment notes). We thus find that it was proper for the ALJ to rely on a vocational
expert’s (VE’s) testimony to find Langdon not disabled. See Buckner v. Astrue, 646
F.3d 549, 560-61 (8th Cir. 2011) (when VE’s testimony is based on hypothetical that
accounts for all of claimant’s proven impairments, it constitutes substantial evidence);
see also Perks v. Astrue, 687 F.3d 1086, 1092 (8th Cir. 2012) (claimant has burden
of establishing RFC). The judgment of the district court is affirmed.
                         ______________________________




      1
        The Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-